Citation Nr: 1733622	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  14-37 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1962 to October 1966. 

These matters come before the Board of Veterans' Appeals Board (Board) on appeal from an October 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case was certified to the Board by the VA RO in Ft. Harrison, Montana. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's claim for bilateral hearing loss was previously considered and denied by the RO in July 2011.  The Veteran did not appeal this decision.

2.  The evidence of record since the July 2011 decision is not cumulative of evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for bilateral hearing loss. 

3.  The preponderance of the evidence reflects that the Veteran's bilateral hearing loss was due to his active duty service. 


CONCLUSIONS OF LAW

1.  The July 2011 rating decision that denied service connection for bilateral hearing loss is final and the evidence subsequently received is new and material; the claim is reopened.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.200, 20.202, 20.302, 20.1103 (2016). 

2.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

To reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

The RO previously considered and denied the Veteran's claim for bilateral hearing loss in the July 2011 rating decision.  In that decision the RO noted that there was no evidence in the Veteran's Service Treatment Records (STRs) of any complaints for hearing issues and his hearing was rated as normal on his exit examination.  The Veteran was notified of that decision and his appeal rights; however, he did not file an appeal.  In general, rating decisions that are not timely appealed are final.  See 38 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no new and material evidence submitted within one year of the issuance of the July 2011 decision.  Thus, the July 2011 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2016).

The Veteran filed an application to reopen the claim in December 2012.  The evidence received since the July 2011 decision includes several lay statements from the Veteran, his coworkers, and his family discussing the Veteran's current hearing problems.  Specifically, the lay statements from the Veteran and his brother stated that the Veteran has had hearing problems since service. 

The Board finds this new evidence goes towards establishing an unestablished fact necessary to substantiate the claim.  The new evidence provides lay evidence that the Veteran's hearing problems existed since separation from service.  Accordingly, the Board concludes new and material evidence has been received to reopen the Veteran's claim for bilateral hearing loss.  38 C.F.R. § 3.156(a).  

II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 2014); see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).   

To establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

For veterans who served 90 days or more after December 31, 1946, the chronic diseases listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a), including sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101(3), 1112(a)(1) (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2016).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of evidence in light of the entirety of the record.

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).
As noted at his June 2011 and September 2013 VA examinations, the Veteran's bilateral hearing loss meets VA criteria.  The Board also finds that the Veteran had in-service noise exposure.  Accordingly, the element at issue for service connection is nexus between his in-service noise exposure and his bilateral hearing loss. 

The Board notes that on the Veteran's June 1962 entrance examination there was an indication of hearing loss in the Veteran's right ear.  However, if the degree of hearing loss noted on the entrance medical examination does not meet VA's definition of a disability for hearing loss under 38 C.F.R. § 3.385, then the presumption of soundness applies.  McKinney v. McDonald, 28 Vet. App. 15, 28 (2016).  The hearing loss noted in his right ear did not meet the VA standard for hearing loss.  Accordingly, the Veteran's hearing should be considered normal on entry into service.

The Veteran underwent a VA examination June 2011 and the examiner concluded the Veteran's bilateral hearing loss was not related to service.  The examiner noted there was no evidence of complaints for hearing loss in the Veteran's STRs and his hearing was rated as normal upon separation.  Moreover, the examiner noted the first complaint in the record of the Veteran's report for hearing loss was in 2011, many years after service.  In addition, the Board noted that after service the Veteran used firearms and rode motorcycles, which in addition to the aging process, contributed to his hearing loss.  Last, the examiner explained there was insufficient evidence to prove "permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure."

The Veteran received another VA examination in September 2013.  The examiner also noted the lack of treatment or diagnosis in service and that hearing was rated as normal on his separation examination.  However, the examiner noted there was no audiometric data from the Veteran's separation examination.  The examiner stated that there was no medical evidence to support the Veteran's claim that he suffered hearing loss after noise exposure other than the 2011 VA treatment records.  Thus, the examiner concluded the Veteran's hearing loss was not related to his military service.

The evidence of record also includes statements from the Veteran, his family members, and coworkers.  In a December 2012 statement, the Veteran stated he complained in-service about his hearing loss, but it was not documented.  The Veteran's brother submitted a statement in October 2014 indicating that the Veteran had hearing loss since his service.  The Veteran's brother also stated that it is hard for the Veteran to talk on the phone, hear customers at his job, or hear conversations when there is background noise.  Several of the Veteran's coworkers submitted statements in October 2014 noting that the Veteran had difficulty hearing customers at his job, which slowed him down as a cashier.  Additionally, the Veteran submitted an opinion from a hearing aid service which stated the Veteran's hearing loss was consistent with five years of exposure to artillery while in the military. 

To receive presumptive service connection for bilateral hearing loss, the Veteran's disability either must be present in service or must appear to a compensable degree within one year of separation from service.  See 38 U.S.C.A. §§ 1101, 1112(a)(1) (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2016).  Here, there is evidence of continued symptomatology of hearing loss.  In the Veteran's December 2012 statement and in his statement to the September 2013 VA examiner, the Veteran reported having issues with hearing loss since service.  Specifically, in the Veteran's December 2012 statement the Veteran indicated he complained in-service about his hearing problems, but his complaints were not documented. 

The Board notes that the Veteran's lay statements show that he has had persistent symptoms of hearing loss.  The Veteran is competent and credible to report continued symptoms of his hearing loss.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Moreover, the Veteran's lay statements are corroborated by the Veteran's brother, who also stated that the Veteran had hearing loss when he returned from service.  

While the June 2011 VA examiner found that the Veteran's hearing loss was not related to his military service, the examiner failed to provide an adequate rationale.  As part of the rationale the examiner stated the Veteran's hearing was normal upon separation; however, at separation the Veteran was only given the whispered test, which is inaccurate and unreliable.  The Board notes there is no audiometric data from his separation examination.  Because there is a lack of audiometric data, there is insufficient evidence to conclude the Veteran's hearing was normal at separation.  Thus, the examiner's rationale is inadequate, and the Board affords the examiner's opinion low probative weight.

The Board notes the September 2013 VA examination also found the Veteran's bilateral hearing loss was not due to his in-service noise exposure.  The Board finds the VA examiner provided an adequate rationale.  The examiner concluded because of the lack of medical evidence until 2011, the Veteran's hearing loss was not related to service.  However, the examiner did not have the Veteran's brother's lay statement to consider, which corroborated the Veteran's statement that his hearing problems began earlier than 2011.  Therefore, the Board finds this rationale fails to fully consider all the lay statements of record, and the Board assigns this examination lower probative weight.  

Consequently, the Board concludes there is sufficient evidence to grant service connection based upon continuity of symptomatology.  The Board finds the lay statements about the Veteran's continued hearing loss more probative that the examiner's opinion.  As previously noted, the VA examiners' opinions are inadequate.  Here, the lay statements showing continued symptomatology are more probative than the inadequate medical opinions.  The preponderance of the probative evidence is in favor of the Veteran's claim.  Service connection for bilateral hearing loss is warranted. 


ORDER

New and material evidence having been submitted, the claim for service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is granted. 




____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


